Citation Nr: 0214645	
Decision Date: 10/18/02    Archive Date: 10/29/02	

DOCKET NO.  01-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

(The claim for service connection for post-traumatic stress 
disorder on a de novo basis will be the subject of a separate 
decision which will be promulgated at a later date.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart 


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969, a portion of which represented service in the 
Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2000 and March 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Board notes that while a prior final decision of July 
1991 denying service connection for post-traumatic stress 
disorder was noted by the RO in adjudicating this current 
claim, it is unclear whether this current claim was actually 
treated as an application to reopen the previously denied 
claim or was adjudicated on a de novo basis after reopening 
the claim or otherwise (among other things, it is pointed out 
that 38 C.F.R. § 3.156 was not among the regulations cited in 
the August 2001 Statement of the Case).  In any event, the 
Board will address this matter based on whether new and 
material evidence has been submitted to reopen the claim, and 
finds, including based on the favorable action below, that 
such consideration does not prejudice the veteran.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Finally, for reasons which will become apparent, the Board is 
undertaking additional development with respect to the issue 
of service connection for post-traumatic stress disorder on a 
de novo basis pursuant to authority granted by 67 Fed. Reg. 
3,009, 3,104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2)].  When the requested development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903 (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 
2002) [codified at 38 C.F.R. § 20.903 (2002)].  After giving 
notice and reviewing the veteran's response to that notice, 
the Board will prepare and promulgate a separate decision 
addressing the issue of service connection for post-traumatic 
stress disorder.

FINDINGS OF FACT

1.  In a decision of July 1991, the RO denied entitlement to 
service connection for post-traumatic stress disorder.

2.  Evidence submitted since the time of the RO's July 1991 
decision is neither duplicative nor cumulative, and of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  The decision of the RO in July 1991 denying the veteran's 
claim for service connection for post-traumatic stress 
disorder is final.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & 
Supp. 2002).

2.  Evidence received since the time of the RO's July 1991 
decision denying entitlement to service connection for post-
traumatic stress disorder is new and material, and sufficient 
to a proper reopening of the veteran's claim.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pertinent evidence of record is to the effect that the 
veteran served in the Republic of Vietnam from May 1967 to 
April 1968.  According to the veteran's DD Form 214, his 
military occupational specialty was that of personnel 
specialist/clerk.  Awards and commendations given the veteran 
include the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Expert 
Badge (Rifle-M16).  

In a rating decision of July 1991, of which the veteran was 
notified the following month, and with which he voiced no 
disagreement, the RO denied entitlement to service connection 
for post-traumatic stress disorder, essentially on the basis 
that post-traumatic stress disorder was not shown by the 
evidence of record.  

VA outpatient treatment records covering the period from 
December 1998 to June 1999 show treatment during that time 
for, among other things, "PTSD."

In September 1999, there was received the veteran's 
"reopened" claim for service connection for post-traumatic 
stress disorder.


In correspondence of March 2000, a VA psychiatrist wrote that 
the veteran, who was currently an administrative officer at 
the VA Medical Center in Syracuse, New York, suffered from 
post-traumatic stress disorder.  According to the VA 
psychiatrist, during the veteran's tour in the Republic of 
Vietnam, he experienced two instances which "came back as 
extraordinarily intrusive cognitive, emotional, and somatic 
experiences."  One of these experiences consisted of "terror 
during a foggy night" when North Vietnamese Regulars overran 
his base camp.  The second incident occurred a few days 
later, at which time the veteran's unit was proceeding 
through a hostile village.  Reportedly, the veteran heard a 
noise immediately behind him, and reflexively turned and 
fired his weapon, a flame-thrower.  Regrettably, a terrified 
woman carrying her baby had burst out of a covered hole, 
which had produced the noise.  Both the woman and her baby 
"burned to death," and the image of this scene had haunted 
the veteran for over 30 years.  Reportedly, these episodes 
resulted in a "tremendous feeling of shame and despair," 
which altered the veteran's work performance.  In the opinion 
of the VA psychiatrist, the veteran, while not totally 
occupationally disabled, was occupationally impaired by his 
illness, in that his post-traumatic stress disorder symptoms 
had effectively destroyed "all of his social interactions."  

VA outpatient treatment records covering the period from 
December 2000 to January 2001 show treatment during that time 
for post-traumatic stress disorder.

In correspondence of late December 2000, the same VA 
psychiatrist who had previously commented on the veteran's 
condition reiterated his feeling that the veteran suffered 
from post-traumatic stress disorder.

VA records of hospitalization covering the period from 
January to February 2001, and from February to March 2001, 
are significant for diagnoses of post-traumatic stress 
disorder.  


Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002).  Service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony along may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).

Once entitlement to service connection for a given disorder 
has been denied by a decision of the RO, that determination, 
absent disagreement by the veteran within a period of one 
year, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers, and is neither 
cumulative nor redundant.  Evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration, and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156 (2001).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  Hodge at 1363.  In 
determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the previous RO decision 
in July 1991, it was determined that a post-traumatic stress 
disorder was not shown by the evidence of record.  That 
decision was adequately supported by and consistent with the 
evidence then of record, and is now final.

Evidence submitted since the time of the RO's July 1991 
decision, consisting of various VA inpatient and outpatient 
treatment records, and correspondence from a VA staff 
psychiatrist, is both "new" and "material" as to the issue of 
service connection for post-traumatic stress disorder.  

More specifically, since the time of the RO's July 1991 
decision, the veteran has received both diagnoses of and 
treatment for post-traumatic stress disorder.  While at 
present, there remains some question regarding the 
sufficiency of the veteran's reported in-service "stressors," 
recent diagnoses of post-traumatic stress disorder provide, 
at a minimum, a "more complete picture of the circumstances 
surrounding the origin of the veteran's disability," and, as 
such, are sufficient to a proper reopening of the veteran's 
previously denied claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Accordingly, the Board finds that the 
veteran's claim for service connection for post-traumatic 
stress disorder is reopened.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156 but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As noted above, 
the application to reopen the claim for service connection 
for post-traumatic stress disorder was received in September 
1999, and as such, the version of 3.156(a) in effect prior to 
August 29, 2001 is for application.

In any event, in the case at hand, it is clear that the VA 
has met its "duty to assist" the claimant in the development 
of all facts pertinent to his claim.  To that end, the 
Statement of the Case has provided notice to the veteran of 
what the evidence of record revealed.  Moreover, the veteran 
has been given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
procured.  Accordingly, and given the favorable decision in 
this matter, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for post-traumatic 
stress disorder is reopened.  



		
	J. A. MARKEY
	Acting Member, 
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

